Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Authorization for this examiner’s amendment was given in an interview with Anthony Pallone on January 05, 2022.


	EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE 

The following is an examiner's statement of reasons for allowance: 
This communication is an examiner’s reasons for allowance in response to application filed on 11/30/2018, assigned serial 16/205,718 and titled “Preemptive Mitigation of Collision risk".
The following is an examiner's statement of reasons for allowance: 
Ishioka (US 2019/0016338) discloses generating a target trajectory of the host vehicle on the basis of positions at predetermined future time points of the host vehicle, sensing vehicle speed, acceleration and angular speed. Furthermore, Jiaotong reference (CN 1079098854) teaches analyzing EEG signals for the driver for receiving first vehicle after the EGG signal from the brain is analyzed and determines whether the driver of the first vehicle recognizes a conflict can be produced at target crossing.  However, cited references fail to disclose “adding current neural data of an operator of the first vehicle to carprobe data of the first vehicle in response to a difference between the current neural data and stored neural data of the operator exceeding a threshold amount, wherein neural data comprises electroencephalogram (EEG) activity of the operator while performing vehicle operations; calculating a future position of the first vehicle based on the carprobe data from the first vehicle comprising a current traveling direction, a current speed, a current acceleration, and a predicted voluntary movement of an the operator of the first vehicle” of the invention as set forth in claims 1, 8, 15 and 22. 	Meanwhile, as a result of these features, the invention as set forth in claims 1, 8, 15 and 22 produces the advantageous effect of "allowing drivers to receive an alert prior to unsafe driving event and thus avoids imminent collision.”. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Claims 1-24 are allowed.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667